FILED
                             NOT FOR PUBLICATION                            AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE MAURICIO GUEVARA,                           No. 09-73793

               Petitioner,                       Agency No. A073-956-747

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Jose Mauricio Guevara, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him ineligible for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Mielewczyk v. Holder, 575 F.3d 992, 994 (9th Cir. 2009), and we

deny in part and dismiss in part the petition for review.

      The BIA correctly determined that Guevara’s conviction for violating

California Health and Safety Code § 11360(a) is a state law relating to a controlled

substance under 8 U.S.C. § 1182(a)(2)(A)(i)(II) that renders him statutorily

ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(1)(C). See

Mielewczyk, 575 F.3d at 994-98 & n.1 (finding the plain language of § 11352(a), a

statute “largely identical” to § 11360(a), relates to a controlled substance, and “the

distinction between a generic solicitation statute or one specifically aimed at

controlled substances is critical when our inquiry is whether the statute of

conviction is a state law relating to controlled substances”).

      We lack jurisdiction to consider Guevara’s contention regarding the Federal

First Offender Act because he failed to exhaust this contention before the agency.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Guevara’s remaining contentions are without merit.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      09-73793